 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6
                                       UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9
      UNITED STATES OF AMERICA,                         Case No. 6:19-po-00274-JDP
10
                          Plaintiff,                    MOTION TO DISMISS CITATION
11                                                      6577459, TO ALLOW FIXED-SUM
                v.                                      PAYMENT IN LIEU OF APPEARANCE
12
      JAN GEVAERT,                                      FOR CITATIONS 6577550 AND 6577547,
13                                                      AND TO VACATE NOVEMBER 6, 2019
                          Defendant.                    INITIAL APPEARANCE; AND
14                                                      ORDER THEREON

15

16              Pursuant to Rule 48 of the Federal Rules of Criminal Procedure, and by leave of Court

17   endorsed hereon, the United States hereby moves the Court for an order of dismissal without

18   prejudice and in the interest of justice of Citation Number 6577459 and to allow a fixed sum

19   payment in lieu of appearance for Citations Number 6577550 and Citation Number 6577547.

20   The parties have reached a resolution in this matter wherein the Government will move to dismiss

21   Citation Number 6577547 and Defendant will pay a $250 fine on Citation Number 6577550 and a

22   $250 fine on Citation Number 6577547 plus a processing fee of $30 on each citation for a total of

23   $560. Payment shall be made to the Central Violations Bureau within 30 days. Additionally, the

24   parties agree that the November 6, 2019 hearing may be vacated.

25          .

26          Dated: November 4, 2019                         NATIONAL PARK SERVICE
                                                            /S/ Susan St. Vincent_________
27                                                          Susan St. Vincent
                                                            Legal Officer
28
                                                        1
1

2                                           ORDER
3             Upon application of the United States, good cause having been shown therefor, I order the
4    following in the above-referenced matter, United States v. Gavaert, 6:19-po-00274-JDP:

5             1. Citation Number 6577549 is dismissed, without prejudice, in the interest of justice.
              2. A fixed-sum payment in lieu of appearance is permitted for Citation Number 6577550
6
                 and Citation Number 6577547. The Defendant shall pay a $250 fine plus a $30
7
                 processing fee on each citation for a total payment of $560. Payment shall be made to
8                the Central Violations Bureau within 30 days of the date of this order.
9             3. The initial appearance currently scheduled for November 6, 2019 is vacated.
10

11   IT IS SO ORDERED.

12
     Dated:      November 5, 2019
13                                                      UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
